Appeal Dismissed and Memorandum Opinion filed March 5, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00817-CV

                   JOSEPH ASHTON ROCKO, Appellant

                                        V.
                          PETER GEORGE, Appellee

                 On Appeal from the Co Civil Ct at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1090144

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed September 30, 2019. The clerk’s
record was filed November 6, 2019. No reporter’s record was filed.

      On January 14, 2020, this court issued an order stating that unless appellant
filed a brief on or before February 13, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Bourliot, Hassan and Poissant.




                                         2